Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 1 of 14 PAGEID #: 1211




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KIMBERLY A. BRUCTO,                             :
                                                : Case No. 2:20-cv-3157
               Plaintiff,                       :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                : Magistrate Judge Jolson
COMMISSIONER OF                                 :
SOCIAL SECURITY,                                :
          Defendant.                            :
                                                :


                                     OPINION & ORDER

       This matter is before the Court on the Plaintiff’s Objections (ECF No. 21) to the Magistrate

Judge’s May 11, 2021 Report and Recommendation (ECF No. 20), recommending that this Court

overrule the Plaintiff’s Statement of Errors (ECF No. 17) and affirm the Commissioner’s decision.

Following de novo review by this Court, Plaintiff’s Objections are hereby SUSTAINED and the

Court REJECTS the Magistrate Judge’s Report and Recommendation for the reasons set forth

below. Accordingly, the Commissioner’s decision is REVERSED and REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings in accordance with this decision.

                                    I.     BACKGROUND

        Plaintiff Kimberly A. Bructo protectively filed her application for Disability Insurance

Benefits on December 30, 2016, alleging that she had been disabled since July 1, 2016 because of

type II diabetes, neuropathy, hallux varus, degenerative disc disease, and cardiac arrhythmia. (R.

at 15, 18). Her application was denied initially and upon reconsideration. (R. at 15). The

Administrative Law Judge (“ALJ”) held a hearing on January 7, 2019, and ultimately denied

benefits on May 1, 2019. (R. at 15–22).



                                                1
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 2 of 14 PAGEID #: 1212




           In the opinion denying benefits, the ALJ conducted the required five-step sequential

analysis for a disability benefits claim. See 20 C.F.R. § 404.1520. 1 First, the ALJ determined

whether Plaintiff met the insured status requirements of the Social Security Act through December

31, 2016. At step one, the ALJ found that Ms. Bructo had not engaged in substantial gainful activity

since her alleged onset date of disability. (R. at 18). At step two, the ALJ found that the Plaintiff

had severe impairments from degenerative disc disease; diabetes mellitus with peripheral

neuropathy; and bilateral foot disorders. (Id.). At step three, the ALJ determined that these

impairments did not, either singly or in combination, meet or medically equal the requirements of

any section of the Listing of Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.).

Between steps three and four, ALJs assess an individual’s residual functioning capacity (“RFC”).

20 C.F.R. § 404.1520(a)(4). A person’s RFC will then be used at steps four and five to assess her




1
    The five sequential steps are as follows:

           (i) At the first step, we consider your work activity, if any. If you are doing substantial gainful
               activity, we will find that you are not disabled.

           (ii) At the second step, we consider the medical severity of your impairment(s). If you do not have
                a severe medically determinable physical or mental impairment that meets the duration
                requirement in § 404.1509, or a combination of impairments that is severe and meets the
                duration requirement, we will find that you are not disabled.

           (iii) At the third step, we also consider the medical severity of your impairment(s). If you have an
                 impairment(s) that meets or equals one of our listings in appendix 1 of this subpart and meets
                 the duration requirement, we will find that you are disabled.

           (iv) At the fourth step, we consider our assessment of your residual functional capacity and your
                past relevant work. If you can still do your past relevant work, we will find that you are not
                disabled.

           (v) At the fifth and last step, we consider our assessment of your residual functional capacity and
               your age, education, and work experience to see if you can make an adjustment to other work.
               If you can make an adjustment to other work, we will find that you are not disabled. If you
               cannot make an adjustment to other work, we will find that you are disabled.

20 C.F.R. § 404.1520(a)(4).


                                                            2
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 3 of 14 PAGEID #: 1213




claim for disability benefits. McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 28, n.3 (6th Cir.

2009). The ALJ concluded that Ms. Bructo had the following RFC:

        After careful consideration of the entire record, [the ALJ] finds that the [Plaintiff]
        has the residual functional capacity to perform sedentary work as defined in 20
        C.F.R. 404.1567(a) with occasional climbing of stairs, crouching, crawling,
        kneeling, and stooping/bending; avoiding workplace hazards such as dangerous,
        moving machinery and unprotected heights; no climbing of ladders, ropes, or
        scaffolds; occasional foot controls with the bilateral lower extremities.

(R. at 18). 2

        The ALJ also found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of [her] symptoms are not entirely consistent with the medical evidence.” (Id. at

19). In reaching this conclusion, the ALJ assigned “some weight” to the opinions of Drs. Hall and

Bolz who reviewed Plaintiff’s medical records. (Id. at 20). The ALJ did not assign great weight to

the opinion of Ms. Bructo’s treating physician, Dr. Donovan. (Id.). Relying on the vocational

expert’s testimony, the ALJ concluded that Plaintiff was unable to return to past relevant work and

would be limited to a range of light work. (Id. at 21). Thus, at step four, the ALJ determined that

Plaintiff could not perform her past relevant work as a nurse because of the noted ailments. At step

five, however, the ALJ found that although Plaintiff was unable to perform her past work, she had

acquired work skills from her past relevant work. (Id.). The ALJ therefore concluded that she could

make a successful adjustment to perform other jobs in the national economy, such as consulting

nurse, medical technician, or cardiovascular technician. (Id. at 21–22). The ALJ determined that

the claimant was not disabled within the meaning of the Social Security Act. (Id. at 22).

        The Appeals Council denied Plaintiff’s request for review on April 20, 2020, making the

ALJ’s decision final. Ms. Bructo filed suit in this Court on June 22, 2020. (ECF No. 1). The



2
 The relevant facts concerning the Plaintiff’s RFC are thoroughly set forth in the Magistrate Judge’s Report and
Recommendation. (ECF No. 12). The relevant facts will be incorporated into the analysis below when appropriate.


                                                       3
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 4 of 14 PAGEID #: 1214




Commissioner filed the administrative record on November 2, 2020 (ECF No. 12). On January 22,

2021, the Plaintiff filed her statement of specific errors. (ECF No. 17). First, she contended that

the ALJ erred by failing to apply the controlling weight test when evaluating Dr. Donovan’s

opinions as a treating source. Second, Plaintiff argued that the ALJ failed to articulate good reasons

for according less than controlling weight to the opinions of Dr. Donovan. The Commissioner filed

a response in opposition, arguing that the ALJ reasonably evaluated Dr. Donovan’s medical

opinion and that any potential error was harmless. (ECF No. 19).

       On May 11, 2021, the Magistrate Judge issued a Report and Recommendation, overruling

the Plaintiff’s statement of specific errors. (ECF No. 20). The Magistrate Judge recommended that

this Court affirm the Commissioner’s decision, finding that the ALJ did not violate the “treating

physician” and “good reasons” rules. (Id. at 7–8). The Plaintiff objected to the Magistrate Judge’s

Report and Recommendation on May 25, 2021 on similar grounds to those raised in her statement

of specific errors. (ECF No. 21). This matter is now ripe for review.

                               II.     STANDARD OF REVIEW

       This Court, upon objection, is required to “make a de novo determination of those positions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). This Court’s review is “limited to determining

whether the Commissioner’s decisions ‘is supported by substantial evidence and was made

pursuant to proper legal standards.’” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir.

2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)).

       Substantial evidence constitutes such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); see also

Ellis v. Schweiker, 739 F.2d 245, 248 (6th Cir. 1984). In determining whether the Commissioner’s




                                                  4
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 5 of 14 PAGEID #: 1215




findings are supported by substantial evidence, the Court must consider the record as a whole. See

Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984). The findings of the Commissioner are not

subject to reversal merely because there exists in the record substantial evidence to support a

different conclusion. See Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). If the

Commissioner’s decision is supported by substantial evidence, it must be affirmed, even if the

Court would have arrived at a different conclusion. Elkins v. Sec’y of Health & Hum. Servs., 658

F.2d 437, 439 (6th Cir. 1981).

       Additionally, even if the ALJ’s decision meets the substantial evidence standard, “a

decision of the Commissioner will not be upheld where the SSA fails to follow its own regulations

and where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (quoting Bowen v.

Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)). “An ALJ’s failure to follow agency rules

and regulations denotes a lack of substantial evidence, even where the conclusion of the ALJ may

be justified based upon the record.” Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013).

                                    III.   LAW & ANALYSIS

       The Sixth Circuit has emphasized time and again that the source of a medical opinion

dictates “the process by which the Commissioner accords it weight.” Gayheart, 710 F.3d at 376.

For a medical source who regularly treats the claimant, otherwise known as a “treating physician”

or “treating source,” an ALJ must analyze the treating physician’s opinion under the two-step

analysis set forth by the Sixth Circuit. Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832

(N.D. Ohio 2013). First, the “treating physician rule” requires the ALJ to give the opinion of the

claimant’s treating physician controlling weight, so long as the opinion is “well-supported by




                                                5
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 6 of 14 PAGEID #: 1216




medically acceptable clinical and laboratory diagnostic techniques” and is “not inconsistent with

the other substantial evidence in the case record[.]” Hensley v. Astrue, 573 F.3d 263, 266 (6th Cir.

2009) (quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). Second, the

“good reasons rule” requires the ALJ to give good reasons for the decision as to the weight given

to a treating source’s opinion. 20 C.F.R. § 404.1527(d)(2); see also Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 406 (6th Cir. 2009).

       The Magistrate Judge concluded that the ALJ had provided adequate rationale for the

decision not to follow the treating physician rule, thereby satisfying the good reasons rule. (ECF

No. 20 at 7–8). Ms. Bructo disagrees. She objects to the Magistrate’s Report and Recommendation

on the grounds that that the ALJ failed to apply the controlling weight test properly when

evaluating Dr. Donovan’s opinions as a treating source and that the Magistrate Judge’s reliance on

the improper ALJ analysis is therefore erroneous. (ECF No. 21 at 2–4). She also objects to the

ALJ’s failure to provide a logical bridge between the evidence in the record and her conclusion,

such that a reviewing court can review the decision adequately, in violation of the “good reasons”

rule. (Id. at 4). The Commissioner did not file a response to Ms. Bructo’s objections. This Court

will address each issue in turn.

                                   A.    Treating Physician Rule

       Because Dr. Donovan was the Plaintiff’s treating physician, her opinion will be entitled to

controlling weight if certain conditions are met. First, her opinion must be “well-supported by

medically acceptable clinical and laboratory diagnostic techniques.” Hensley, 573 F.3d at 266

(quoting Wilson, 378 F.3d at 544). Second, her opinion must be “not inconsistent with the other

substantial evidence in the case record[.]” Id. To be not inconsistent, a treating physician’s opinion

“need not be supported directly by all of the other evidence (i.e., it does not have to be consistent




                                                  6
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 7 of 14 PAGEID #: 1217




with all the other evidence) as long as there is no other substantial evidence in the case record that

contradicts or conflicts with the opinion.” SSR 96-2P, 1996 WL 374188, at *3 (July 2, 1996). 3 The

treating physician rule originates from the plain language of 20 C.F.R. § 404.1527(c), which

instructs that a medical opinion from a treating physician should be given controlling weight,

unless the ALJ sets forth why the opinion is inconsistent with other substantial evidence in the

record. Even when a treating physician’s opinions are not granted controlling weight, “in all cases

there remains a presumption, albeit a rebuttable one, that the opinion of a treating physician is

entitled to great deference.” Rogers, 486 F.3d at 242; see also SSR 96-2P, 1996 WL 374188, at *4

(“In many cases, a treating physician’s medical opinion will be entitled to the greatest weight and

should be adopted, even if it does not meet the test for controlling weight.”). “An ALJ’s failure to

follow agency rules and regulations denotes a lack of substantial evidence, even where the

conclusion of the ALJ may be justified based upon the record.” Cole, 661 F.3d at 937; Gayheart,

710 F.3d at 374.

         In her objection, Plaintiff argues that the ALJ failed to evaluate the opinions of her treating

physician, Dr. Donovan, because the ALJ did not detail how her opinions were not well supported

or were contradicted by other medical evidence of record. (ECF No. 21 at 2). Ms. Bructo began

seeing Dr. Donovan, a podiatrist, in July 2018 after she had five surgeries performed on both of

her feet. (R. at 978). Dr. Donovan saw Ms. Bructo for follow-ups for continued issues with her

feet, including wounds, ulcerations, and “extremely painful” neuropathy. (Id. at 960–80). One

follow-up stemmed from maceration of Ms. Bructo’s feet following aquatic therapy. (Id. at 966).



3
  If the conditions set forth in Gayheart are not satisfied, an ALJ must then determine how much weight to give the
treating source’s opinion by assessing a number of factors, including the “length of the treatment relationship and the
frequency of examination, the nature and extent of the treatment relationship, supportability of the opinion,
consistency of the opinion with the record as a whole, and any specialization of the treating physician.” DeHaven v.
Comm’r of Soc. Sec., No. 1:12-cv-2859, 2014 WL 903112, at *4 (N.D. Ohio Mar. 7, 2014) (citing Gayheart, 710 F.3d
at 376); see also 20 C.F.R. §§ 404.1527(c)(2)–(6)).


                                                          7
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 8 of 14 PAGEID #: 1218




Dr. Donovan prescribed medications, as well as stretching exercises. (Id. at 960). After seeing Ms.

Bructo for six weeks, Dr. Donovan completed a medical assessment form for Ms. Bructo’s prior

counsel. (Id. at 891). She indicated that Ms. Bructo experienced “pain with ambulation, continued

neuropathy and continued ulceration with extended periods of standing/walking.” (Id. at 891). Dr.

Donovan indicated that Ms. Bructo would have the following limitations: she would likely miss

twenty days of work per month; she could sit for forty-five minutes at a time; she could not stand

at all; she could sit less than two hours of a work day; she could stand or walk less than two hours

of a work day; she could not ambulate without an assistive device and the device was medically

necessary; she could not use foot controls, climb, balance, stoop, kneel, crouch, or crawl; and she

could not perform activities like shopping, travelling without a companion, walking a block at a

reasonable pace on rough or uneven surfaces, climbing a few steps at a reasonable pace with the

use of a single hand rail, or using standard public transportation. (Id. at 891–94).

       The Plaintiff argues that the ALJ disregarded the controlling weight test, which is

reversible error. (ECF No. 17 at 9). She contends that the ALJ failed to determine whether Dr.

Donovan’s opinions were well supported by medically acceptable clinical and laboratory

diagnostic techniques and whether those opinions were not inconsistent with the other substantial

evidence within the case record. (Id.). The ALJ’s discussion of the treating source’s opinion merely

stated “the undersigned does not give great weight to Dr. Donovan’s determination of disability

because the record reveals that the ulcers on the claimant’s feet were healing and that the surgery

on her toes had a good result.” (R. at 20).

       The ALJ did not apply the treating physician rule, as required by the Commissioner’s

regulations, codified at 20 C.F.R. § 404.1527(d)(2). First, the ALJ did not determine whether Dr.

Donovan’s opinions were “well-supported by medically acceptable clinical and laboratory




                                                  8
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 9 of 14 PAGEID #: 1219




diagnostic techniques.” The records from Dr. Donovan’s office detail a number of diagnostics

performed, including x-rays. The ALJ did not address the results gleaned from those diagnostic

tools. Elsewhere in the record, Dr. Donovan’s opinion is supported by contemporaneous

diagnostics performed by other clinicians. Within the RFC, Dr. Donovan referenced the “risk for

loss of limb” as a reason for indicating Ms. Bructo should never perform operation of foot controls.

(Id. at 892–93). On December 11, 2018, Dr. Powers conducted an Electromyographic Examination

on Ms. Bructo, upon referral from Dr. Donovan. (Id. at 1107). Through the EMG, the doctor was

“unable to elicit sensory responses in [the] feet” and the EMG revealed “significant motor unit

damage in distal muscles.” (Id. at 1109). Additionally, as noted in a letter to Dr. Donovan

discussing the findings of the EMG, Dr. Powers found “very little remaining muscle” in the foot

intrinsics, “very small but . . . present” motor responses through a “nerve conduction study,” and

was unable to “pick up any sensory responses in either [foot].” (Id. at 1107). The objective medical

opinions of Dr. Powers are not inconsistent with Dr. Donovan’s opinions that Ms. Bructo has

limited residual functioning capacity, including a complete limitation on lifting. (Id. at 891). The

ALJ also did not address whether Dr. Donovan was relying on medically acceptable clinical

techniques. Addressing these factors is necessary to determine whether controlling weight must be

given to a treating physician’s opinion; only if these conditions are not satisfied may an ALJ

determine what alternative weighting to give a treating physician’s opinion.

       At best, the ALJ addressed whether Dr. Donovan’s opinion was “not inconsistent with the

other substantial evidence” on a cursory level, after addressing the evidence in the case to date. 20

C.F.R. § 404.1527(c) requires the ALJ sets forth why the opinion is inconsistent with other

substantial evidence in the record. The chronology of the evidence relied upon by the ALJ to

controvert Dr. Donovan’s opinion is important, however. Dr. Donovan’s opinions are not wholly




                                                 9
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 10 of 14 PAGEID #: 1220




 inconsistent with the objective medical opinions provided; any inconsistencies are insubstantial or

 are attributable to the dates of review. On April 9, 2017, Dr. Hall, a non-treating State Agency

 physician, reviewed the evidence and determined Ms. Bructo’s conditions would not be “so severe

 as to prevent all work as of 06/30/2017.” (R. at 86). On August 17, 2017, Dr. Bolz, another State

 Agency non-treating physician, determined Plaintiff was not disabled, and he expected her to have

 “improved standing and walking within three months of [her] last surgery [in July].” (Id. at 98,

 101). The ALJ assigned only some weight to the agency doctors’ opinions because they did not

 physically examine Ms. Bructo. (Id. at 20).

        Dr. Hall’s and Dr. Bolz’s speculations are not inconsistent with Dr. Donovan’s opinions,

 shown through Ms. Bructo’s developing care, as her medical conditions have either continued or

 worsened since both doctors reviewed the evidence. In fact, Ms. Bructo had subsequent surgeries,

 even after Dr. Hall’s projected June 2017 recovery date. Furthermore, Dr. Bolz and Dr. Hall

 examined the evidence over a year prior to Dr. Donovan’s opinions at issue, so citing to

 inconsistencies between these opinions is not substantial evidence, considering the fact that Ms.

 Bructo’s severe foot issues persisted long past both non-treating physicians’ review and projected

 date of improvement. Thus, citing to these opinions does not overcome the default rule that

 controlling weight will be assigned to a treating physician’s opinions.

        The ALJ also relied upon non-clinical evidence in the record to suggest that Dr. Donovan’s

 opinion was inconsistent with other substantial evidence. The ALJ’s review often mischaracterizes

 this evidence. For instance, the ALJ noted that Ms. Bructo was “even advised to exercise.” As an

 initial matter, the Sixth Circuit has held that “the fact that a patient is encouraged to remain active

 [may] not reflect the manner in which such activities may aggravate the patient’s symptoms.”

 Rogers, 486 F.3d at 249. The ALJ references Exhibit 18F, which contains Ms. Bructo’s medical




                                                   10
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 11 of 14 PAGEID #: 1221




 records from Dr. Donovan. The doctor recommends “stretching exercises” for Ms. Bructo’s “Short

 Achilles tendon (acquired)” for both ankles, to be performed “multiple times daily.” (R. at 961).

 Stretching exercises for Ms. Bructo’s Achilles tendons are not inconsistent with Dr. Donovan’s

 notes and did not alter her other findings when she recommended the stretching exercises.

 Additionally, Ms. Bructo was advised to exercise regularly due to an elevated Body Mass Index

 (BMI). (Id. at 1007). Ms. Bructo attempted five aqua therapy sessions, but had to discontinue this

 exercise because the prolonged exposure to the water caused more issues with her feet, including

 a macerated toe. (Id. at 54, 966) Therefore, the fact that Ms. Bructo was advised to exercise for her

 BMI does not constitute substantial evidence within the case record that is inconsistent with Dr.

 Donovan’s opinion as to her feet.

        The ALJ also relied upon evidence in the record to find that Ms. Bructo’s leg and foot

 problems were “significant but manageable,” such that it undermines Dr. Donovan’s opinion. (Id.

 at 20). The ALJ referenced light activities Ms. Bructo managed throughout the day, which include

 driving, cleaning, cooking, walking a friend’s dog, living on three acres of land, and taking care

 of horses (Id. at 20). As an initial matter, the Sixth Circuit has noted that “somewhat minimal daily

 functions are not comparable to typical work activities.” Rogers, 486 F.3d at 248–49. Here, the

 scope of the Plaintiff’s daily activities is mischaracterized. Ms. Bructo does not walk her friend’s

 dogs; rather she brushes their hair and lets the dogs out into the backyard. (R. at 49). She also notes

 she cannot perform this job at all if her toe is ulcerated. (Id.). Ms. Bructo’s husband takes care of

 their horses because she is unable to walk to the barn. (Id. at 211). Once a week, Ms. Bructo’s

 husband drives her to the barn on a tractor and she brushes the horses’ hair. (Id. at 214). Ms. Bructo

 helps fold laundry but needs assistance from her husband to get clothes out of the dryer as she is

 unable to do any bending because of hardware from a previous back surgery. (Id. at 43).




                                                   11
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 12 of 14 PAGEID #: 1222




 Additionally, although Ms. Bructo can engage in light cleaning, assist in making simple meals,

 and drive short distances, her husband does the grocery shopping, prepares large family meals, and

 does the majority of driving and cleaning. (Id.) In consideration of this evidence, Dr. Donovan’s

 opinions are not inconsistent with other substantial evidence in the record.

        For these reasons, this Court finds that the ALJ did not apply the controlling weight test

 properly to the opinions of Dr. Donovan, Ms. Bructo’s treating physician. A failure to follow

 agency rules and regulations, such as the treating physician’s rule, denotes a lack of substantial

 evidence, even if the ALJ’s conclusion may be otherwise justified based upon the record. Cole,

 661 F.3d at 937; Gayheart, 710 F.3d at 374. The failure to provide reasons supported by substantial

 evidence does not result in a harmless error because the decision deprived the Plaintiff of a decision

 based on the merits. Accordingly, this Court SUSTAINS Ms. Bructo’s objection and REJECTS

 the Magistrate Judge’s Report and Recommendation.

                                     B.      Good Reasons Rule

        Even if the ALJ had applied the treating source rule correctly in this case, the ALJ’s

 decision still fails to comport with the Social Security regulation requiring that an ALJ “always

 give good reasons” for the weight given to a treating source’s opinion. 20 C.F.R. § 404.1527(c)(2).

 The Sixth Circuit has held that a decision denying benefits “must contain specific reasons for the

 weight given to the treating source’s medical opinion, supported by the evidence in the case record,

 and must be sufficiently specific to make clear to any subsequent reviewers the weight the

 adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” Wilson,

 378 F.3d at 544 (citing SSR 96-2P, 1996 WL 374188, at *5). The requirement for an ALJ to give

 good reasons serves dual purposes. In part, the “good reasons” requirement informs claimants of

 the disposition of their cases, “particularly in situations where a claimant knows that his physician




                                                  12
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 13 of 14 PAGEID #: 1223




 has deemed him disabled and therefore might be especially bewildered when told by an

 administrative bureaucracy that she is not, unless some reason for the agency’s decision is

 supplied.” Blakley, 581 F.3d at 407 (quoting Wilson, 378 F.3d at 544). This requirement also

 ensures that the ALJ applies the treating physician rule appropriately so as to permit meaningful

 appellate review. Id.

        An ALJ must do “more than state that the opinion of the treating physician disagrees with

 the opinion of a non-treating physician or that objective medical evidence does not support that

 opinion.” DeHaven, 2014 WL 903112, at *4 (citing Hensley, 573 F.3d at 266–67 and Friend v.

 Comm’r of Soc. Sec., 375 F. App’x 543, 551–52 (6th Cir. 2010)). Rather, an ALJ “must build an

 accurate and logical bridge between the evidence and his conclusion” to allow for meaningful

 appellate review. Pollard v. Astrue, No. 1:11-cv-186, 2012 WL 2341814, at *5 (S.D. Ohio June

 20, 2012) (citing Fleisher v. Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011)), report and

 recommendation adopted by 2012 WL 2931310 (S.D. Ohio July 18, 2012).

        Where the opinions of a treating physician do not satisfy the two precursors that would

 require an ALJ to give them controlling weight, the ALJ must analyze a variety of factors in order

 to determine how much weight to give the opinion. These factors include “length of the treatment

 relationship and the frequency of examination, the nature and extent of the treatment relationship,

 supportability of the opinion, consistency of the opinion with the record as a whole, and any

 specialization of the treating physician.” DeHaven, 2014 WL 903112, at *4 (citing Gayheart, 710

 F.3d at 376); see also 20 C.F.R. §§ 404.1527(c)(2)–(6)).

        Here, the ALJ failed to address the additional factors set forth in Gayheart, which resulted

 in a failure to provide sufficiently specific good reasons in its decision to “not give great weight”

 to Dr. Donovan’s opinions. The ALJ does not say how much weight was given, be it some, little,




                                                  13
Case: 2:20-cv-03157-ALM-KAJ Doc #: 22 Filed: 08/10/21 Page: 14 of 14 PAGEID #: 1224




 or none at all. This precludes meaningful appellate review by this Court, as the failure to articulate

 the factors considered and the weighting of those factors does not provide “an accurate and logical

 bridge between the evidence and his conclusion.” The ALJ’s decision addresses its overall

 conclusion as to weighting, but contains little discussion of Dr. Donovan’s opinion. The decision

 fails to address length of the treatment relationship, the frequency of examination, the nature and

 extent of the treatment relationship, and Dr. Donovan’s specialization, all of which are relevant in

 determining the importance of her opinion. It then details its view of other evidence in the record,

 which this Court has already determined to be an inaccurate representation of the record. A failure

 to follow the good reasons rule is not harmless error, even if substantial evidence may have existed

 to support the ALJ’s determination. See also Wilson, 378 F.3d at 544–46. On remand, the ALJ

 should proceed to analyze the factors set forth in Gayheart if the ALJ reaches the conclusion that

 Dr. Donovan’s opinions are not entitled to controlling weight and state sufficient good reasons

 allowing meaningful appellate review of the ALJ’s ultimate conclusion.

                                         IV.     CONCLUSION

        Based on the foregoing, Plaintiff’s Objections are hereby SUSTAINED (ECF No. 21) and

 the Court REJECTS the Magistrate Judge’s Report and Recommendation (ECF No. 20).

 Accordingly, the Commissioner’s finding of non-disability is REVERSED and this case is

 REMANDED for further proceedings in accordance with this decision.

        IT IS SO ORDERED.

                                                ______________________________
                                                ALGENON L. MARBLEY
                                                CHIEF UNITED STATES DISTRICT JUDGE

 DATED: August 10, 2021




                                                  14
